          Case 1:19-cv-11032-MPK Document 1 Filed 05/01/19 Page 1 of 17



LEE LITIGATION GROUP, PLLC
C.K. Lee (569242)
148 West 24th Street, 8th Floor
New York, NY 10011
Tel.: 212-465-1188
Fax: 212-465-1181
Attorney for Plaintiff and the Class

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS


VICTOR P. ANDREWS,
on behalf of himself and all others similarly situated,
                                                          Case No.:

        Plaintiff,                                         CLASS ACTION COMPLAINT

                -against-

CAPTAIN’S HOUSE INN OF CHATHAM, INC.,

        Defendant.


Plaintiff, VICTOR P. ANDREWS (hereinafter “Plaintiff”), on behalf of himself and all others

similarly situated, by and through his undersigned attorney, hereby files this Class Action

Complaint against Defendant, CAPTAIN’S HOUSE INN OF CHATHAM, INC. (hereinafter

“Defendant”), and states as follows:

                                        INTRODUCTION

        1.      This class action seeks to put an end to systemic civil rights violations committed

by Defendant against the blind in the Commonwealth of Massachusetts and across the United

States. Defendant is denying blind individuals throughout the United States equal access to the

goods    and    services    Defendant   provides   to     its   non-disabled   customers   through

www.captainshouseinn.com (hereinafter the “Website”). The Website provides to the public a

wide array of the goods, services, amenities and other facilities offered by Defendant. Yet, the
           Case 1:19-cv-11032-MPK Document 1 Filed 05/01/19 Page 2 of 17



Website contains access barriers that make it difficult, if not impossible, for blind customers to

use the Website. Defendant thus excludes the blind from the full and equal participation in the

growing Internet economy that is increasingly a fundamental part of the common marketplace

and daily living. In the wave of technological advances in recent years, assistive computer

technology is becoming an increasingly prominent part of everyday life, allowing blind people

to fully and independently access a variety of services, including making hotel reservations

online.

          2.     Plaintiff is a blind individual. He brings this civil rights class action against

Defendant for failing to design, construct, and/or own or operate a website that is fully accessible

to, and independently usable by, blind people.

          3.     Specifically, the Website has many access barriers preventing blind people from

independently navigating the Website using assistive computer technology.

          4.     Plaintiff uses the terms “blind person” or “blind people” and “the blind” to refer

to all persons with visual impairments who meet the legal definition of blindness in that they

have a visual acuity with correction of less than or equal to 20/200. Some blind people who meet

this definition have limited vision. Others have no vision.

          5.     Approximately 8.1 million people in the United States are visually impaired,

including 2.0 million who are blind.1 There are over 125,000 visually impaired persons in the

Commonwealth of Massachusetts.2

          6.     Many blind people enjoy using the Internet just as sighted people do. The lack of

an accessible website means that blind people are excluded from the rapidly expanding



1
  Americans with Disabilities: 2010 Report, U.S. Census Bureau Reports
2
 “Massachusetts,” American Foundation for the Blind, last modified January 2017,
http://www.afb.org/info/blindness-statistics/state-specific-statistical-information/massachusetts/235


                                                          2
         Case 1:19-cv-11032-MPK Document 1 Filed 05/01/19 Page 3 of 17



hospitality industry and from independently accessing the Website.

        7.     Despite readily available accessible technology, such as the technology in use at

other heavily trafficked websites, which makes use of alternative text, accessible forms,

descriptive links, and resizable text, and limits the usage of tables and JavaScript, Defendant has

chosen to rely on an exclusively visual interface. Defendant’s sighted customers can

independently select dates and book hotel accommodations online without the assistance of

others. However, blind people must rely on sighted companions to assist them in making an

online hotel reservation on the Website.

        8.     By failing to make the Website accessible to blind persons, Defendant is violating

basic equal access requirements under federal law.

        9.     Congress provided a clear and national mandate for the elimination of

discrimination against individuals with disabilities when it enacted the Americans with

Disabilities Act. Such discrimination includes barriers to full integration, independent living, and

equal opportunity for persons with disabilities, including those barriers created by websites and

other public accommodations that are inaccessible to blind and visually impaired persons.

        10.    Plaintiff intended to make a reservation on the Website, but was unable to

successfully do so due to accessibility barriers. Unless Defendant remedies the numerous access

barriers on the Website, Plaintiff and Class members will continue to be unable to independently

navigate, browse, and book a reservation on the Website.

        11.    This complaint seeks declaratory and injunctive relief to correct Defendant’s

policies and practices to include measures necessary to ensure compliance with federal law, to

include monitoring of such measures, and to update and remove accessibility barriers on the

Website so that Plaintiff and the proposed Class and Subclass of customers who are blind will be




                                                  3
         Case 1:19-cv-11032-MPK Document 1 Filed 05/01/19 Page 4 of 17



able to independently and privately use the Website. This complaint also seeks compensatory

damages to compensate Class members for having been subjected to unlawful discrimination.



                                JURISDICTION AND VENUE

        12.   This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C. §

1331 and 42 U.S.C. § 12188, for Plaintiff’s claims arising under Title III of the Americans with

Disabilities Act, 42 U.S.C. § 12181, et seq., (“ADA”).

        13.    Venue is proper in the District of Massachusetts pursuant to 28 U.S.C. §§ 1391(b)-

(c) and 1441(a).

        14.    Defendant is subject to personal jurisdiction in the District of Massachusetts based

on the principal place of business of Defendant. Defendant is registered to do business in the

Commonwealth of Massachusetts and has been doing business in the Commonwealth of

Massachusetts. The Hotel is owned by Defendant and is located in the Commonwealth of

Massachusetts. Defendant is subject to personal jurisdiction in the Commonwealth of

Massachusetts. Defendant also has been and is committing the acts alleged herein in the

Commonwealth of Massachusetts, has been and is violating the rights of consumers in the

Commonwealth of Massachusetts, and has been and is causing injury to consumers in the

Commonwealth of Massachusetts.



                                           PARTIES

        15.   Plaintiff is and has been at all times material hereto a resident of Brooklyn, New

York.




                                                4
         Case 1:19-cv-11032-MPK Document 1 Filed 05/01/19 Page 5 of 17



        16.    Plaintiff is legally blind and a member of a protected class under the ADA, 42

U.S.C. § 12102(1)-(2) and the regulations implementing the ADA set forth at 28 CFR §§ 36.101

et seq. Plaintiff cannot use a computer without the assistance of screen reading software. Plaintiff

has been denied the full enjoyment of the facilities, goods, and services of the Website, as a result

of accessibility barriers on the Website. Most recently in April 2019, Plaintiff attempted to make a

reservation on Defendant’s Website, but could not do so due to the inaccessibility of the Website.

The inaccessibility of the Website has deterred him and Class members from enjoying the facilities

and services of Defendant.

        17.    Defendant is an American for profit corporation under the laws of the

Commonwealth of Massachusetts with a principal executive office and process of service address

at 369-377 Old Harbor Road, Chatham, Massachusetts 02633.

        18.    Defendant owns and operates The Captain’s House Inn (hereinafter the “Hotel”),

which is a place of public accommodation located in the Commonwealth of Massachusetts. This

hotel provides to the public important goods, such as promotions, amenities, and accommodations.

Among other things, the Website provides access to the array of goods and services offered to the

public by The Captain’s House Inn, including reservations, promotions and other benefits related

to these goods and services. The inaccessibility of the Website has deterred Plaintiff from booking

a reservation online.

        19.    Plaintiff, on behalf of himself and others similarly situated, seeks full and equal

access to the services provided by Defendant through the Website.

                                   CLASS ACTION ALLEGATIONS

        20.    Plaintiff, on behalf of himself and all others similarly situated, seeks certification

of the following nationwide class pursuant to Rule 23(a) and 23(b)(2) of the Federal Rules of Civil




                                                 5
          Case 1:19-cv-11032-MPK Document 1 Filed 05/01/19 Page 6 of 17



Procedure: “all legally blind individuals in the United States who have attempted to access the

Website and as a result have been denied access to the enjoyment of goods and services offered

by Defendant, during the relevant statutory period.”

        21.    Plaintiff seeks certification of the following Massachusetts subclass pursuant to

Fed.R.Civ.P. 23(a), 23(b)(2), and, alternatively, 23(b)(3): “all legally blind individuals in the

Commonwealth of Massachusetts who have attempted to access the Website and as a result have

been denied access to the enjoyment of goods and services offered by Defendant, during the

relevant statutory period.”

        22.    There are hundreds of thousands of visually impaired persons in the

Commonwealth of Massachusetts. There are approximately 8.1 million people in the United States

who are visually impaired. Thus, the persons in the class are so numerous that joinder of all such

persons is impractical and the disposition of their claims in a class action is a benefit to the parties

and to the Court.

        23.    This case arises out of Defendant’s policy and practice of maintaining an

inaccessible website that denies blind persons access to the goods and services of the Website and

the Hotel. Due to Defendant’s policy and practice of failing to remove access barriers, blind

persons have been and are being denied full and equal access to independently browse the Website

and by extension the goods and services offered through the Website by Defendant.

        24.    There are common questions of law and fact common to the class, including without

limitation, the following:

               (a)    Whether the Website is a “public accommodation” under the ADA; and




                                                   6
          Case 1:19-cv-11032-MPK Document 1 Filed 05/01/19 Page 7 of 17



               (b)   Whether Defendant through the Website denies the full and equal enjoyment

                     of its goods, services, facilities, privileges, advantages, or accommodations

                     to people with visual disabilities in violation of the ADA.

        25.    The claims of the named Plaintiff are typical of those of the class. The class,

similarly to the Plaintiff, are severely visually impaired or otherwise blind, and claim that

Defendant has violated the ADA by failing to update or remove access barriers on the Website, so

it can be independently accessible to the class of people who are legally blind.

        26.    Plaintiff will fairly and adequately represent and protect the interests of the

members of the Class because Plaintiff has retained and is represented by counsel competent and

experienced in complex class action litigation, and because Plaintiff has no interests antagonistic

to the members of the class. Class certification of the claims is appropriate pursuant to Fed. R. Civ.

P. 23(b)(2) because Defendant has acted or refused to act on grounds generally applicable to the

Class, making appropriate both declaratory and injunctive relief with respect to Plaintiff and the

Class as a whole.

        27.    Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3)

because questions of law and fact common to Class members clearly predominate over questions

affecting only individual class members, and because a class action is superior to other available

methods for the fair and efficient adjudication of this litigation.

        28.    Judicial economy will be served by maintenance of this lawsuit as a class action in

that it is likely to avoid the burden that would be otherwise placed upon the judicial system by the

filing of numerous similar suits by people with visual disabilities throughout the United States.

        29.    References to Plaintiff shall be deemed to include the named Plaintiff and each

member of the class, unless otherwise indicated.




                                                   7
         Case 1:19-cv-11032-MPK Document 1 Filed 05/01/19 Page 8 of 17



                                 FACTUAL ALLEGATIONS

        30.    Defendant operates the Hotel, a small lodging establishment that offers overnight

accommodation and breakfast in the Commonwealth of Massachusetts.

        31.    The Website is a service and benefit offered by Defendant throughout the United

States, including the Commonwealth of Massachusetts. The Website is owned, controlled and/or

operated by Defendant.

        32.   Among the features offered by the Website are the following:

              (a)   Information about the Hotel, allowing persons who wish to visit The

                    Captain’s House Inn to learn its locations, hours, and phone numbers;

              (b)   An online reservation service;

              (c)   The Hotel’s amenities and facilities for meetings, weddings, special events,

                    and holiday parties;

              (d)   Information about the Hotel’s room packages, offers, and promotions; and

              (e)   Information about the Hotel’s history, blog, and employment opportunities

                    with the Hotel.

        33.   This case arises out of Defendant’s policy and practice of denying the blind access

to the Website, including the goods and services offered by Defendant through the Website. Due

to Defendant’s failure and refusal to remove access barriers to the Website, blind individuals have

been and are being denied equal access to the Hotel, as well as to the numerous goods, services

and benefits offered to the public through the Website.

        34.   Defendant denies the blind access to goods, services and information made

available through the Website by preventing them from freely navigating the Website.




                                                8
         Case 1:19-cv-11032-MPK Document 1 Filed 05/01/19 Page 9 of 17



        35.    The Internet has become a significant source of information for conducting business

and for doing everyday activities such as shopping, banking, etc., for sighted and blind persons.

        36.    The blind access websites by using keyboards in conjunction with screen reading

software which vocalizes visual information on a computer screen. Except for a blind person

whose residual vision is still sufficient to use magnification, screen reading software provides the

only method by which a blind person can independently access the Internet. Unless websites are

designed to allow for use in this manner, blind persons are unable to fully access websites and the

information, products, and services contained therein.

        37.    There are well established guidelines for making websites accessible to blind

people. These guidelines have been in place for several years and have been followed successfully

by other large business entities in making their websites accessible. The Web Accessibility

Initiative (WAI), a project of the World Wide Web Consortium, which is the leading standards

organization of the Web, has developed guidelines for website accessibility. The federal

government has also promulgated website accessibility standards under Section 508 of the

Rehabilitation Act. These guidelines are readily available via the Internet, so that a business

designing a website can easily access them. These guidelines recommend several basic

components for making websites accessible, including, but not limited to: ensuring that all

functions can be performed using a keyboard and not just a mouse; adding alternative text to non-

text content; ensuring that image maps are accessible and adding headings so that blind people can

easily navigate the site. Without these very basic components, a website will be inaccessible to a

blind person using a screen reader.

        38.    The Website contains access barriers that prevent free and full use by Plaintiff and

blind persons using keyboards and screen reading software. These barriers are pervasive and




                                                 9
         Case 1:19-cv-11032-MPK Document 1 Filed 05/01/19 Page 10 of 17



include, but are not limited to: the lack of alt-text on graphics; inaccessible image maps; the

inability to skip repeated blocks of content; the inability to access text content; and the lack of

adequate prompting and labeling.

        39.    Alternative text (“alt-text”) is invisible code embedded beneath a graphical image

on a website. Web accessibility requires that alt-text be coded with each picture so that a screen

reader can speak the alternative text while a sighted user sees the picture. Alt-text does not change

the visual presentation except that it appears as a text pop-up when the mouse moves over the

picture. There are many important pictures on the Website that lack a text equivalent or description

to help Plaintiff interpret the site. The lack of alt-text on these graphics prevents screen readers

from accurately vocalizing a description of the graphics. (Screen readers detect and vocalize alt-

text to provide a description of the image to a blind computer user.) Without an alt-image tag on

images such as pictures of the different types of rooms and the photo gallery, will prohibit sight-

impaired visitors from gaining any information on the image. As a result, Plaintiff and blind

customers are unable to determine what is on the Website, browse the site, and make an online

reservation.

        40.    According to WCAG 2.0 Guideline 2.4.1, a mechanism is necessary to bypass

blocks of content that are repeated on multiple webpages because requiring users to extensively

tab before reaching the main content is an unacceptable barrier to accessing the Website. Plaintiff

must tab through every menu option on the Website to reach the desired service. Additionally, in

order for blind users to access the “Availability & Reservations” link on the website’s homepage,

they must tab through every menu option in both the header and the footer. Thus, the Website’s

inaccessible design denies Plaintiff and blind customers the ability to independently navigate the

Website.




                                                 10
         Case 1:19-cv-11032-MPK Document 1 Filed 05/01/19 Page 11 of 17



        41.    Blind users using screen reading software must be able to access text content on the

Website. However, text content on the Website is not readable by screen reading software. The

text content in the calendar and in the reservation form, like “Guests” and “Special Rates” drop

down option, located on the “Availability & Reservations” link on the Website’s homepage are

not readable by screen reading software. Screen readers skip over the text content, so blind users

have no way of completing their online booking and/or reservation on the Website. Thus, the

Website is inaccessible to blind users attempting to browse Defendant’s online reservation service.

        42.    The Website thus contains access barriers which deny full and equal access to

Plaintiff, who would otherwise use the Website and who would otherwise be able to fully and

equally enjoy the benefits and services of the Hotel.

        43.    Plaintiff has made numerous attempts to complete a reservation on the Website,

most recently in April 2019, but was unable to do so independently because of the many access

barriers on the Website. These access barriers have caused the Website to be inaccessible to, and

not independently usable by, blind and visually impaired individuals.

        44.    Plaintiff experienced many barriers in attempting to access the Website. For

instance, the Web Content Accessibility Guidelines (WCAG) are part of a series of web

accessibility guidelines published by Web Accessibility Initiative (WAI) of the World Wide Web

Consortium (W3C), which are the main international standards organization for the Internet.

Plaintiff was completely blocked from online reservation since the Website is barely accessible.

Defendant has failed to adhere to the recommendations of many of these guidelines such as:

           a. WCAG 2.0 Guideline 2.1, which recommends businesses make all functionality

               available from a keyboard since the Website requires the visual activity of mouse




                                                11
         Case 1:19-cv-11032-MPK Document 1 Filed 05/01/19 Page 12 of 17



               manipulation to locate important information, such as the calendar and reservation

               forms.

           a. WCAG 2.0 Guideline 2.4, which recommends businesses provide help for users to

               navigate, find content, and determine where they are on the Website.

           b. WCAG 2.0 Guideline 4.1, which recommends businesses maximize compatibility

               with current and future user agents, including assistive technologies, for the reasons

               stated above.

        45.    As described above, Plaintiff has actual knowledge of the fact that the Website

contains access barriers causing it to be inaccessible, and not independently usable by, blind and

visually impaired individuals.

        46.    These barriers to access have denied Plaintiff full and equal access to, and

enjoyment of, the goods, benefits, and services of the Website and the Hotel.

        47.    Defendant engaged in acts of intentional discrimination, including but not limited

to the following policies or practices:

               (a)   Constructing and maintaining a website that is inaccessible to blind class

                     members with knowledge of the discrimination; and/or

               (b)   Constructing and maintaining a website that is sufficiently intuitive and/or

                     obvious that is inaccessible to blind class members; and/or

               (c)   Failing to take actions to correct these access barriers in the face of

                     substantial harm and discrimination to blind class members.

        48.    Defendant utilizes standards, criteria or methods of administration that have the

effect of discriminating or perpetuating the discrimination of others.




                                                 12
         Case 1:19-cv-11032-MPK Document 1 Filed 05/01/19 Page 13 of 17



                                  FIRST CAUSE OF ACTION

  (Violation of 42 U.S.C. §§ 12181, et seq. — Title III of the Americans with Disabilities Act)
                              (on behalf of Plaintiff and the Class)

        49.    Plaintiff realleges and incorporates by reference the foregoing allegations as if set

forth fully herein.

        50.    Title III of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12182(a),

provides that “No individual shall be discriminated against on the basis of disability in the full and

equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of any

place of public accommodation by any person who owns, leases (or leases to), or operates a place

of public accommodation.” Title III also prohibits an entity from “[u]tilizing standards or criteria

or methods of administration that have the effect of discriminating on the basis of disability.” 42

U.S.C. § 12181(b)(2)(D)(I).

        51.    The Hotel is a sales establishment and public accommodation within the definition

of 42 U.S.C. § 12181(7)(E). The Website is a service, privilege or advantage of Defendant. The

Website is a service that is by and integrated with the Hotel. Independent of the Hotel, the Website

is also a public accommodation.

        52.     Defendant is subject to Title III of the ADA because it owns and operates the

Website.

        53.     Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(I), it is unlawful

discrimination to deny individuals with disabilities or a class of individuals with disabilities the

opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

or accommodations of an entity.

        54.     Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(II), it is unlawful

discrimination to deny individuals with disabilities or a class of individuals with disabilities an



                                                 13
         Case 1:19-cv-11032-MPK Document 1 Filed 05/01/19 Page 14 of 17



opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

or accommodation, which is equal to the opportunities afforded to other individuals.

        55.     Specifically, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(II), unlawful

discrimination includes, among other things, “a failure to make reasonable modifications in

policies, practices, or procedures, when such modifications are necessary to afford such goods,

services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

unless the entity can demonstrate that making such modifications would fundamentally alter the

nature of such goods, services, facilities, privileges, advantages or accommodations.”

        56.     In addition, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(III), unlawful

discrimination also includes, among other things, “a failure to take such steps as may be necessary

to ensure that no individual with a disability is excluded, denied services, segregated or otherwise

treated differently than other individuals because of the absence of auxiliary aids and services,

unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

the good, service, facility, privilege, advantage, or accommodation being offered or would result

in an undue burden.”

        57.    There are readily available, well established guidelines on the Internet for making

websites accessible to the blind and visually impaired. These guidelines have been followed by

other large business entities in making their websites accessible, including but not limited to:

ensuring that all functions can be performed using a keyboard. Incorporating the basic

components to make the Website accessible would neither fundamentally alter the nature of

Defendant’s business nor result in an undue burden to Defendant.

        58.    The acts alleged herein constitute violations of Title III of the ADA, 42 U.S.C. §

12101 et seq., and the regulations promulgated thereunder. Patrons of Defendant who are blind




                                                 14
         Case 1:19-cv-11032-MPK Document 1 Filed 05/01/19 Page 15 of 17



have been denied full and equal access to the Website, have not been provided services that are

provided to other patrons who are not disabled, and/or have been provided services that are

inferior to the services provided to non-disabled patrons.

        59.     Defendant has failed to take any prompt and equitable steps to remedy its

discriminatory conduct. These violations are ongoing.

        60.     As such, Defendant discriminates, and will continue in the future to discriminate

against Plaintiff and members of the proposed class and subclass on the basis of disability in the

full and equal enjoyment of the goods, services, facilities, privileges, advantages, accommodations

and/or opportunities of the Website and the Hotel in violation of Title III of the Americans with

Disabilities Act, 42 U.S.C. §§ 12181 et seq. and/or its implementing regulations.

        61.     Unless the Court enjoins Defendant from continuing to engage in these unlawful

practices, Plaintiff and members of the proposed class and subclass will continue to suffer irreparable

harm.

        62.     The actions of Defendant were and are in violation of the ADA and therefore

Plaintiff invokes his statutory right to injunctive relief to remedy the discrimination.

        63.    Plaintiff is also entitled to reasonable attorneys’ fees and costs.

        64.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth

and incorporated therein Plaintiff prays for judgment as set forth below.




                                                  15
         Case 1:19-cv-11032-MPK Document 1 Filed 05/01/19 Page 16 of 17



                                 SECOND CAUSE OF ACTION
                                        (Declaratory Relief)
                                (on behalf of Plaintiff and the Class)

        65.     Plaintiff realleges and incorporates by reference the foregoing allegations as if set

forth fully herein.

        66.     An actual controversy has arisen and now exists between the parties in that

Plaintiff contends, and is informed and believes that Defendant denies, that the Website contains

access barriers denying blind customers the full and equal access to the goods, services and

facilities of the Website and by extension the Hotel, which Defendant owns, operates, and/or

controls, fails to comply with applicable laws including, but not limited to, Title III of the

Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq. prohibiting discrimination against

the blind.

        67.     A judicial declaration is necessary and appropriate at this time in order that each

of the parties may know their respective rights and duties and act accordingly.



                                     PRAYER FOR RELIEF

                WHEREFORE, Plaintiff requests relief as follows:

        68.     A preliminary and permanent injunction to prohibit Defendant from violating the

Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq.;

        69.     A preliminary and permanent injunction requiring Defendant to take all the steps

necessary to make the Website into full compliance with the requirements set forth in the ADA,

and its implementing regulations, so that the Website is readily accessible to and usable by blind

individuals;

        70.     A declaration that Defendant owns, maintains and/or operates the Website in a



                                                 16
        Case 1:19-cv-11032-MPK Document 1 Filed 05/01/19 Page 17 of 17



manner which discriminates against the blind and which fails to provide access for persons with

disabilities as required by Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq.;

        71.    An order certifying this case as a class action under Fed. R. Civ. P. 23(a) & (b)(2)

and/or (b)(3), appointing Plaintiff as Class Representative, and his attorneys as Class Counsel;

        72.    Plaintiff’s reasonable attorneys’ fees, statutory damages, expenses, and costs of suit

as provided by federal law;

        73.    For pre and post-judgment interest to the extent permitted by law; and

        74.    Such other and further relief as the Court deems just and proper.




DATED: April 29, 2019                                        By: /s/ C.K. Lee_________________
                                                                     C.K. Lee, Esq.


                                                             LEE LITIGATION GROUP, PLLC
                                                             C.K. Lee (569242)
                                                             148 West 24th Street, 8th Floor
                                                             New York, NY 10011
                                                             Tel.: 212-465-1188
                                                             Fax: 212-465-1181




                                                17
